In a proceeding under article 78 of the Civil Practice Act, to annul respondents’ determinations directing: (a) that petitioner, a teacher in the New York City public school system who had been previously assigned to teach a class in a certain school, be transferred to the headquarters of the respondent Board of Education; and (b) that petitioner submit to a medical and physical examination with respect to her capacity to perform her duties as a teacher, petitioner appeals from an order of the Supreme Court, Kings County, dated March 27, 1962, which dismissed her petition. Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.